EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 9/14/2021.

The application has been amended as follows: 
Claim 5 has been replaced with the following:
-- 5.  The tactile stimulation providing device of claim 3, further comprising: 
a plurality of A-type attachable/detachable members, wherein a first A-type attachable/detachable member among the plurality of A-type attachable/detachable members disposed at a lower surface of the sub-band; and 
a plurality of B-type attachable/detachable members, wherein a first B-type attachable/detachable member among the plurality of B-type attachable/detachable members disposed at the upper surface of the second layer member, 
wherein the A-type and B-type attachable/detachable members are attachable to/detachable from each other. --

In claim 6, “a second A attachable/detachable member among the A attachable/detachable members disposed” has been replaced with -- a second A-type 
In claim 9, “a second B attachable/detachable member among the B attachable/detachable members located at an upper surface in a vicinity of the other end of the first main band; and a third A attachable/detachable member among the A attachable/detachable members located” has been replaced with -- a second B-type attachable/detachable member among the plurality of B-type attachable/detachable members located at an upper surface in a vicinity of the other end of the first main band; and a third A-type attachable/detachable member among the plurality of A-type attachable/detachable members located –
In claim 10, “the third A attachable/detachable member is attached to the first B attachable/detachable member” has been replaced with -- the third A-type attachable/detachable member is attached to the first B-type attachable/detachable member --
In claim 11, “the second A attachable/detachable member is simultaneously attached to the first B attachable/detachable member and the second B attachable/detachable member.” has been replaced with -- the second A-type attachable/detachable member is simultaneously attached to the first B-type attachable/detachable member and the second B-type attachable/detachable member. –
 In claim 12, “the first A attachable/detachable member is attached to the first B attachable/detachable member” has been replaced with -- the first A-type attachable/detachable member is attached to the first B-type attachable/detachable member --
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Figs. 1, 2, 5-12 and 16:  character 1 should be replaced by 1 with a lead line
having an arrow head pointing to the device 
 	In Figs. 3-4, character AA1 should be deleted
In Figs. 13-14:  character 1’ should be replaced by 1’ with a lead line
having an arrow head pointing to the device 
In Figs. 18-24:  character 2 should be replaced by 2 with a lead line
having an arrow head pointing to the device 
	In Fig. 25:  character 2’ should be replaced by 2’ with a lead line
having an arrow head pointing to the device 
In Figs. 26-27, character AA2 should be deleted
In Fig. 28, character AA3 should be deleted
In Fig. 31:  character 1” should be replaced by 1” with a lead line
having an arrow head pointing to the device 
In Fig. 33:  character 2” should be replaced by 2” with a lead line
having an arrow head pointing to the device 
	Applicant is reminded that corrected drawings (as “replacement sheets”) MUST be submitted including changes as discussed above.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowed in light of Applicant’s amendment and remarks (pages 13-23) filed on 3/30/2021, particularly the prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not teach or render obvious a plurality of actuator assemblies, each assembly comprising a bottom case adhered closely to a lower surface of the first layer member, and a top case adhered closely to an upper surface of the first layer member, wherein the top case is coupled to the bottom case to fix a corresponding one among the actuators actuator among the actuators, wherein the wearing part further includes: a second layer member having at least a portion of an edge, which is coupled to the first layer member on the first layer member, the second layer member covering the top cases of the plurality of actuator assemblies; and a third layer member having one end connected to the second layer member on the second layer member, and an other end fastenable to an upper surface of the second layer member, and wherein the tactile stimulation providing device further comprises a controller case fitted into a portion of the third layer member between the one end and the other end of the third layer member as recited in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG D THANH/           Primary Examiner, Art Unit 3785